255 F.2d 686
Willie WILSON and Morris Griffin, Appellants,v.UNITED STATES of America, Appellee.
No. 17051.
United States Court of Appeals Fifth Circuit.
June 13, 1958.
Rehearing Denied July 30, 1958.

Appeal from the United States District Court for the Middle District of Alabama; Frank M. Johnson, Jr., Judge.
See, also, 159 F. Supp. 159.
John C. Walters, Troy, Ala., L. H. Walden, Montgomery, Ala., for appellant.
Hartwell Davis, U. S. Atty., Montgomery, Ala., Robert E. Varner, Asst. U. S. Atty., Montgomery, Ala., for appellee.
Before HUTCHESON, Chief Judge, and TUTTLE and CAMERON, Circuit Judges.
PER CURIAM.


1
In his well considered and thoughtful opinion,1 the district judge carefully stated and as carefully canvassed the questions raised on this appeal and fully and correctly dealt with them. Because he did, it will serve no useful purpose for us to restate or rediscuss them. It will be sufficient to say that we agree with the opinion of the district judge, and, upon the considerations and for the reasons stated by him, the judgment is affirmed.



Notes:


1
 United States v. Wilson and Griffin, 158 F. Supp. 442



2
CAMERON, Circuit Judge.


3
I concur in the result.